NO. 07-01-0443-CR
                                      07-01-0444-CR
                                      07-01-0445-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                    JUNE 21, 2002

                         ______________________________


                      JOHN RICHMOND PHILLIPS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

       NO. 43,736-E; 43,962-E; 43,963-E HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant John Richmond Phillips filed a Motion to Dismiss Appeal on June 17,

2002, averring that he no longer wishes to prosecute his appeals. The Motion to Dismiss

is signed by both appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeals are hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeals at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                 Phil Johnson
                                                   Justice




Do not publish.




                                             2